Citation Nr: 1438040	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating for residuals, bunionectomy left foot scars, rated as 10 percent disabling (left foot disability).

2.  Entitlement to an initial compensable rating for residuals, first metatarsal phalangeal (MTP) fusion with removal of hardware, profound foot abductus and residual scar (previously rated as residuals, bunionectomy right foot with residual) prior to June 19, 2013, and as 20 percent disabling thereafter (right foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978 and from October 1982 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The RO in October 2010, assigned a temporary total evaluation from August 24, 2010 to November 1, 2010, based on right foot surgical treatment necessitating convalescence.  38 C.F.R. § 4.30.  

In September 2011, the Veteran withdrew his request for a hearing at the RO.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704 (e).  

A May 2014 rating decision increased the Veteran's right foot disability for residuals, first metatarsal phalangeal fusion with removal of hardware, profound foot abductus and residual scar (previously rated as residuals, bunionectomy right foot with residual scar) rating to 20 percent, effective June 19, 2013.  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that, since the date of service connection, his left and right foot disabilities have been more severe than indicated by his currently assigned ratings and that increased disability evaluations are therefore warranted.  Further, in his June 2014 written argument, his representative reported that the Veteran indicated that his left and right foot disabilities have worsened since the most recent examination, conducted in June 2013.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of his left and right foot disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim. 

Upon remand, the RO shall associate with the claims file outstanding relevant VA treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment for the Veteran's left and right foot disabilities and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his left and right foot disabilities and the impact of the conditions on his ability to work.  He should be provided an appropriate amount of time to submit this evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected left and right foot disabilities.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  All orthopedic, neurologic and scar pathology must be identified.

In doing so, the examiner is asked to the extent possible to identify which symptoms are associated with other medical conditions.  For example, if pes planus is present, the examiner should address whether it is associated with the service-connected conditions, or conditions for which service connection has not been awarded.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

